Citation Nr: 1413161	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include arthritis, degenerative disc disease, and a herniated disc, claimed as an undiagnosed illness.  

2.  Entitlement to service connection for continuous body aches and joint pains, claimed as an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, claimed as an undiagnosed illness.

5.  Entitlement to service connection for a skin rash, claimed as an undiagnosed illness.

6.  Entitlement to service connection for allergic rhinitis, claimed as an undiagnosed illness.

7.  Entitlement to service connection for sinusitis, claimed as an undiagnosed illness.

8.  Entitlement to service connection for sleep apnea with breathing problems, claimed as an undiagnosed illness, to include as secondary to allergic rhinitis and sinusitis.

9.  Entitlement to service connection for chest pains, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1991, to include active service in the Southwest Asia theater of operations during the Persian Gulf War.  He had subsequent service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2013, the Veteran and his fiancée testified at a videoconference Board hearing before the undersigned Veterans Law Judge.

In October 2013, the Board granted service connection for a depressive disorder and erectile dysfunction as secondary to a depressive disorder and remanded the other issues for further development.  In an October 2013 rating decision, the Appeals Management Center (AMC) assigned effective date of April 27, 2007, for the grant of service connection for depression and erectile dysfunction and assigned 50 and zero (noncompensable) disability ratings effective that same date.  The AMC also granted entitlement to special monthly compensation based on loss of a creative organ effective April 27, 2007.  Neither the Veteran nor his representative has expressed disagreement with the effective dates and the assigned ratings.  Therefore, there are no issues regarding these disabilities in appellate status.  

July 1996 private X-rays of the lumbar spine revealed possible degenerative disc disease.  Moreover, a September 2012 VA treatment record reflects that the Veteran reported that he recently underwent private X-rays and magnetic resonating imaging (MRI) scan of the lumbar spine and that he was told that he has a herniated disc.  Pursuant to Clemons v. Shinseki, 22 Vet. App.128 (2009), the Board will expand the claim of entitlement to service connection for lumbar spine arthritis to include all purported lumbar spine disorders.  As such, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.


FINDINGS OF FACT

1. The Veteran failed to report without good cause for a VA examination in November 2013 scheduled in conjunction with his claims for entitlement to service connection for the disorders on appeal.

2.  The weight of the evidence is against findings that the Veteran's complaints of lumbar spine muscle and joint pains since he filed his claim in April 2007 are attributable to an undiagnosed illness; that a lumbar spine disorder was demonstrated in-service; that lumbar spine arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a lumbar spine disorder and service.

3.  The weight of the evidence is against a finding that the Veteran has had a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral thigh disorder, or a neck disorder since he filed his claim in April 2007.

4.  The weight of the evidence is against findings that the Veteran has had a bilateral knee disorder other than bilateral patellar subluxation since he filed his claim in April 2007; that bilateral patellar subluxation was demonstrated in-service; that there is a nexus between the current diagnosis of bilateral patellar subluxation and service.

5.  The weight of the evidence is against a finding that his arthralgia and myalgias of the bilateral elbow and knee joints and myalgias of the neck, shoulders, and thighs, claimed as body aches and joint pains, have been manifested to a compensable degree since he filed his claim in April 2007.

6.  The weight of the evidence is against findings that the Veteran has had a gastrointestinal disorder since he filed his claim in April 2007 or that his abdominal pain has been a chronic disability manifested to a compensable degree since he filed his claim in April 2007.
      
7.  The weight of the evidence is against findings that the Veteran's complaints of headaches since he filed his claim in April 2007 are attributable to an undiagnosed illness, that a chronic headache disorder was demonstrated in-service, or that there is a nexus between the current diagnosis of migraine headaches and service.

8.  The weight of the evidence is against findings that the Veteran has had a skin disorder since he filed his claim in April 2007 or that his skin rash has been manifested to a compensable degree since he filed his claim in April 2007.

9.  The weight of the evidence is against findings that the Veteran's complaints of breathing problems other than chest pain since he filed his claim in April 2007 are attributable to an undiagnosed illness.

10.  The Veteran's allergic rhinitis is shown to have preexisted active service and to have not been aggravated by service

11.  The Veteran's sinusitis is shown to have preexisted active service and to have not been aggravated by service.

12.  The weight of the evidence is against findings that sleep apnea was demonstrated in-service or that there is a nexus between the current diagnosis of sleep apnea and service.

13.  The weight of the evidence is against findings that the Veteran has had a chest disorder since he filed his claim in April 2007 or that his chest pain has been manifested to a compensable degree since he filed his claim in April 2007.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include due to an undiagnosed illness, was not incurred in or aggravated by service, and lumbar spine arthritis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  A disorder manifested by continuous body aches and joint pains, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.317.

3.  A gastrointestinal disorder, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.317.

4.  Migraine headaches, to include due to an undiagnosed illness, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.317.

5.  A skin rash, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.317.

6.  Allergic rhinitis, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.304, 3.306, 3.317 (2013).

7.  Sinusitis, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.304, 3.306, 3.317.

8.  Sleep apnea with breathing problems, to include due to an undiagnosed illness, was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.310, 3.317 (2013).

9.  A disorder manifested by chest pains, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and October and November 2013 (pursuant to the October 2013 Board remand as to notice regarding secondary service connection) of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the May 2007 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a January 2014 supplemental statement of the case.

The Veteran's representative asserted at the hearing that his organization never received a copy of the Statement of the Case (SOC).  Hearing transcript, page 12.  The notice letter accompanying the SOC reflects that a copy of the SOC was sent to the representative.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA. The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties. The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. Applying the presumption of regularity to the RO, there is no clear evidence that the SOC was not mailed to the representative.  Nonetheless, based on the representative's allegation, the Board directed the AMC to mail a copy of the SOC to the representative.  It does not appear that AMC mailed a copy of the SOC to the representative.  The AMC, however, did mail a copy of the January 2014 supplemental statement of the case to the representative.  Moreover, in a January 2014 correspondence, the AMC asked the representative to prepare a VA Form 646 (statement of accredited representative in appealed case).   The representative did not respond at all, much less submit a VA Form 646.  In other words, the representative has not objected since the June 2013 hearing to allegedly not receiving the SOC.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination, to the extent possible.  The RO and AMC obtained the service treatment records and VA treatment records (to include pursuant to the October 2013 Board remand) and afforded the appellant a VA examination in January 2008.  

The claimant submitted some private treatment records.  Pursuant to the October 2013 Board remand, the AMC in the October 2013 correspondence requested that the Veteran submit or authorize the release of treatment records from the Parkview Medical Center in Pueblo, Colorado, and all records from Dr. Anaya of Pueblo, Colorado, since May 2007.  The appellant did not respond to that request.

The Veteran did not report for a VA examination to be conducted in November 2013, which was scheduled pursuant to the October 2013 Board remand.  The AMC provided the Veteran with 38 C.F.R. § 3.655 in the January 2014 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining a VA examination or private medical records.

The Board acknowledges that the claims file contains no hard copy of the Veteran's notice of the October 2013 examination.  The Court, however, has recently addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

The Board again noted that, although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment, 13 Vet. App. at 146-47.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches, muscle pain, joint pain, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).




Analysis

Entitlement to service connection for a lumbar spine disorder, to include arthritis, degenerative disc disease, and a herniated disc, claimed as an undiagnosed illness

The Veteran served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). 

The weight of the evidence is against a finding that the Veteran's complaints of lumbar muscle and joint pains since he filed his claim in April 2007 are attributable to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight of the evidence, specifically private treatment records and the January 2008 examination report, shows that lumbar spine arthritis is a diagnosed disorder.  In addition, July 1996 private X-rays of the lumbar spine revealed possible degenerative disc disease.  A September 2012 VA treatment record reflects that the Veteran reported that he recently underwent private X-rays and MRI scan of the lumbar spine and that he was told that he has a herniated disc.  Accordingly, there is no basis for his claim that his lumbar spine disorder is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the appellant's claimed lumbar spine disorder has been diagnosed as known disorder, i.e., lumbar spine arthritis and not myalgias and arthralgia due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the January 2008 examination report.  The weight of the evidence is against findings that a lumbar spine disorder was demonstrated in-service; that lumbar spine arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a lumbar spine disorder and service.

The Veteran's service treatment records show that in October 1989 he was treated for complaints of low back pain.  The assessment was resolving lumbar back strain.  A lumbar spine disorder was not subsequently diagnosed.  At the February 1991 separation examination, the appellant denied any history of recurrent back pain and the spine was normal on examination.  Moreover, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of recurrent back pain and the spine was normal on examination.  Private medical records reveal that degenerative joint disease was first diagnosed in March 1996.

The January 2008 VA general medical examiner diagnosed lumbar spine arthritis but did not render an opinion on whether that disorder is related to active service.  Thus, as the Board determined in its October 2013 remand, a VA medical opinion on the etiology of the lumbar spine disorder is necessary.  The Veteran failed to report for the November 2013 VA examination to determine the etiology of the lumbar spine disorder and there is no medical nexus evidence linking the lumbar spine disorder to service.

As for continuity of symptomatology, the Veteran is not claiming that he has had lumbar muscle and joint pains continuously since he left active duty in March 1991.  In any event he has provided contradictory information on when the symptomatology began.  For example, in his April 2007 claim, he stated that these symptoms began in June 1991, several months after separation from active duty.  This reporting of symptomatology is contradicted, however, by his reporting at the December 1991 Naval Reserve examination that he had not had a history of recurrent back pain and on a May 1994 dental health questionnaire that he had not had a history of painful joints.  Later at the January 2008 VA examination, the appellant reported that the symptoms began in 1992, and he reiterated at the June 2013 hearing his body and joint aches began within a year after separation from active duty.  See hearing transcript, page 4. The Veteran is competent to report this symptomatology and when it began, but the Board does not find him credible.

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his lumbar spine arthritis, any degenerative disc disease, and any herniated disc and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran is a drug and alcohol mental health counselor but with apparently only an associate degree in criminal justice.  There is no evidence that he has medical expertise in orthopedic disorders.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his lumbar spine disorder, claimed as an undiagnosed illness, is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for continuous body aches and joint pains, claimed as an undiagnosed illness
 
The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the January 2008 examination report.  The weight of the evidence is against a finding that the Veteran has had a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral thigh disorder, or a neck disorder since he filed his claim in April 2007.  Moreover, the weight of the evidence is against findings that the Veteran has had a bilateral knee disorder other than bilateral patellar subluxation since he filed his claim in April 2007; that bilateral patellar subluxation was demonstrated in-service; or that there is a nexus between the current diagnosis of bilateral patellar subluxation and service.

Service treatment records show that in July 1988 he had complaints of myalgias of right knee and both wrists and that the diagnoses included a viral pharyngitis.  In December 1989, the Veteran had complaints of general body aches and the diagnosis was possible gastroenteritis.  In April 1990, the appellant had complaints of body aches and the diagnosis was recurring upper respiratory infection.  An elbow or knee disorder was not subsequently diagnosed.  At the February 1991 separation examination, the appellant denied any history of a painful or trick elbow or a trick or locked knee and the upper and lower extremities were normal on examination.  Moreover, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of a painful or trick elbow or a trick or locked knee and the upper and lower extremities were normal on examination.

A review of the private and VA treatment records and the January 2008 VA examination report show no diagnosis of an elbow, shoulder, neck, thigh or knee disorder other than bilateral patellar subluxation.  The January 2008 VA examiner diagnosed myalgias and arthalgias of the elbows and knees of an unknown etiology.  That examiner noted that X-rays of the elbows were normal and that X-rays of the knees revealed patellar subluxation.  The Veteran failed to report for the November 2013 VA examination to determine the etiology of myalgias and arthralgias affecting the elbows and knees and any other body aches, joint paints, myalgias, and arthralgias.

As for continuity of symptomatology, the Veteran is not claiming that he has had muscle and joint pains involving the elbows, shoulders, neck, thighs, and knees continuously since he left active duty in March 1991.  Plus, he has provided contradictory information on when the symptomatology began.  In his April 2007 claim, he stated that these symptoms began in June 1991, several months after separation from active duty.  This reporting of symptomatology is contradicted by his reporting at the December 1991 Naval Reserve examination that he had not had a history of a painful or trick elbow or a trick or locked knee and by his denial on a May 1994 dental health questionnaire of a history of painful joints.  Later at the January 2008 VA examination, the appellant reported that the symptoms began in 1992, an assertion that he also claimed at the June 2013 hearing when he testified that his body and joint aches began within a year after separation from active duty.  See hearing transcript, page 4.  The Veteran is competent to report this symptomatology and when it began, but the Board does not find him credible.

As to the specific issue in this case, the existence of elbow, shoulder, neck, thigh, and knee disorders and a relationship between his bilateral recurrent subluxation and his military service, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Board reiterates that despite the Veteran's background as a drug and alcohol mental health counselor, there is no evidence that he has medical expertise in orthopedic disorders.  See Black, 10 Vet. App. at 284.

The January 2008 VA examination report shows that the range of motion in the elbows was from zero to 140 degrees bilaterally with no additional loss of motion after repetitive motion testing.  The range of motion in the elbow is from zero to 145 degrees.  38 C.F.R. § 4.71, Plate I (2013).  Zero and 10 percent disability ratings are warranted for limitation of flexion to 110 and 100 degrees, respectively, regardless of which upper extremity is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013).  A 10 percent evaluation is warranted for limitation of extension to 45 degrees, regardless of which upper extremity is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013).  Therefore, the Veteran does not have a compensable limitation of motion in the elbows even with consideration of 38 C.F.R. § 4.40, 4.45, and 4.59 (2013) and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The January 2008 VA examination report shows that the range of motion in the knees was from zero to 140 degrees bilaterally with no additional loss of motion after repetitive motion testing.  The range of motion in the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate I (2013).  Therefore, the Veteran does not have any limitation of motion in the knees even with consideration of 38 C.F.R. § 4.40, 4.45, and 4.59 (2013) and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted, an award of chronic symptom as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317 requires that such disability has manifested to a compensable degree.  The myalgias and arthalgias of the elbows, shoulders, cervical spine, thighs, and knee joints are rated by analogy to degenerative arthritis to determine if these complaints have been manifested to a compensable degree.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  A 10 percent disability rating is warranted for each major joint, such as the elbow, shoulder, cervical spine, thigh, and knee, if the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.  See 38 C.F.R. § 4.40, 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the five degree of limited flexion in each of the elbows does not warrant a noncompensable rating under Diagnostic Code 5206, but the January 2008 VA examination did not reveal objective findings such as swelling, muscle spasm, or painful motion as required by Diagnostic Code 5003.  Also, there is no limitation of motion in the knees.  While 2013 VA treatment records show myalgia of the neck, shoulders, and thighs, no range of motion testing of these joints were conducted.  There is no medical evidence of myalgias or arthralgias, claimed as continuous body aches and joint pains, affecting any other joints or muscles.  The Board again notes that the Veteran failed to report for the November 2013 VA examination to determine the etiology of any body aches, joint paints, myalgias, and arthralgias, such as those affecting the neck, shoulders, and thighs.  Thus, the Veteran has not exhibited symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.  See 38 C.F.R. § 3.317.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his continuous body aches and joint pains, claimed as an undiagnosed illness, are related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for a gastrointestinal disorder, claimed as an undiagnosed illness

The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the January 2008 examination report.  The weight of the evidence is against findings that the Veteran has had a gastrointestinal disorder since he filed his claim in April 2007 or that his abdominal pain has been a chronic disability manifested to a compensable degree since he filed his claim in April 2007.

In December 1989, the Veteran had complaints of nausea, vomiting, and diarrhea, and the diagnosis was possible gastroenteritis.  At the February 1991 separation examination, the appellant denied any history of frequent indigestion, stomach trouble, or intestinal trouble, and the abdomen and viscera were normal on examination.  Moreover, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of frequent indigestion, stomach trouble, or intestinal trouble, and the abdomen and viscera were normal on examination.

An August 2003 private treatment record shows an impression of abdominal pain that might be secondary to steroid treatment, and a November 2004 private treatment record reveals an impression of abdominal pain suspected secondary to gastroenteritis.

The January 2008 VA examiner diagnosed abdominal pain but noted that there had been no definitive studies.  The examiner added that the heartburn and abdominal pain suggest a diagnosis of gastritis but that there was insufficient evidence to warrant a diagnosis at this time.  The Veteran failed to report for the November 2013 VA examination to determine whether the gastrointestinal symptoms are attributable to a known clinical diagnosis and if a disease or disability is identified, whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service.

As to the specific issue in this case, the existence of a gastrointestinal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Board again notes that despite the Veteran's background as a drug and alcohol mental health counselor, there is no evidence that he has medical expertise in gastroenterology.  See Black, 10 Vet. App. at 284.

As noted, an award of chronic symptom as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317  requires that such disability has manifested to a compensable degree.  The abdominal pain is rated by analogy to hypertrophic gastritis to determine if these complaints have been manifested to a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2013).  A 10 percent disability rating is warranted for chronic gastritis with small nodules and symptoms.  Id.  Thus, complaints of pain alone are not sufficient to warrant a compensable rating.  Furthermore, even if pain was sufficient, the Board does not find the Veteran's reporting of abdominal pain to be credible.  In his April 2007 claim, he reported that his stomach and gastrointestinal problems began in November 1993.  However, at the January 2008 VA examination, he reported that his upper abdominal pain associated with heartburn began in 1996.  Moreover, at his June 2013 hearing, he testified that his stomach problems began within a year after separation from active duty in March 1991.  See hearing transcript, page 4.  In light of this contradictory reporting of when gastrointestinal symptomatology began, the Board concludes that his reports do not provide credible evidence that he has exhibited symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.  See 38 C.F.R. § 3.317.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his gastrointestinal disorder, claimed as an undiagnosed illness, is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for migraine headaches, claimed as an undiagnosed illness

The weight of the evidence is against a finding that the Veteran's complaints of headaches since he filed his claim in April 2007 are attributable to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight of the evidence, specifically the January 2008 examination report, shows that migraine headaches are a diagnosed disorder.  Accordingly, there is no basis for his claim that his headache disorder is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the appellant's claimed headache disorder has been diagnosed as known disorder, i.e., migraine headaches and not headaches due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the January 2008 examination report.  The weight of the evidence is against findings that that a chronic headache disorder was demonstrated in-service or that there is a nexus between the current diagnosis of migraine headaches and service.

In 1988, 1989, and 1990, the Veteran complained at various times of headaches, and the assessments were an upper respiratory infection.  At the February 1991 separation examination, the appellant denied any history of frequent or severe headaches and the neurologic evaluation was normal.  Moreover, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of frequent or severe headaches and the neurologic evaluation was normal.  Private medical records show that headaches were first diagnosed in 1994.

The January 2008 VA general medical examiner diagnosed migraine headaches but did not render an opinion on whether that disorder is related to active service.  Thus, as the Board determined in its October 2013 remand, a VA medical opinion on the etiology of the migraine headaches is necessary.  The Veteran failed to report for the November 2013 VA examination to determine the etiology of the migraine headaches and there is no medical nexus evidence linking migraine headaches to service.

As for continuity of symptomatology, in his April 2007 claim, he stated that his headaches began in 1990.  Later at the January 2008 VA examination, the appellant, however, reported that his headaches began in 1992 and he testified at the June 2013 hearing that his headaches began within a year after separation from active duty.  See hearing transcript, page 4.  The Veteran is competent to report this symptomatology and when it began, but the Board does not find him credible.

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his migraine headaches and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.  The Veteran is a drug and alcohol mental health counselor but with apparently only an associate degree in criminal justice.  There is no evidence that he has medical expertise in neurological disorders.  See Black, 10 Vet. App. at 284.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his migraine headaches are related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for a skin rash, claimed as an undiagnosed illness

The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the January 2008 examination report.  The weight of the evidence is against findings that the Veteran has had a skin disorder since he filed his claim in April 2007 or that his skin rash has been manifested to a compensable degree since he filed his claim in April 2007.

Service treatment records show that the Veteran had a heat rash in September 1987 and that in July 1988 he was treated for a skin rash consistent with dyshidrotic eczema.  At the February 1991 separation examination, the appellant denied any history of skin disease, and the skin was normal on examination.  Moreover, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied history of skin disease and that the skin was normal on examination.

The January 2008 VA general medical examiner noted a history of a skin rash in the past.  The Veteran reported that he had a skin rash all over his body that occurred with an upper respiratory infection and had occurred three times since 1992.  The examiner opined that there was insufficient evidence to warrant a specific diagnosis, but that by the history, it sounded as though he had a viral exanthem.  The appellant failed to report for the November 2013 VA examination to determine whether the skin rash is attributable to a known clinical diagnosis and if a disease or disability is identified, whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service.

As to the specific issue in this case, the existence of a skin disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Board again notes that despite the Veteran's background as a drug and alcohol mental health counselor, there is no evidence that he has medical expertise in dermatology.  See Black, 10 Vet. App. at 284.

As noted, an award of chronic symptom as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317  requires that such disability has manifested to a compensable degree.  The skin is rated by analogy to dermatitis or eczema to determine if these complaints have been manifested to a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7906 (2013).  A 10 percent disability rating is warranted for dermatitis or eczema that is at least five percent, but less than 20 percent of entire body; at least five percent, but less than 20 percent of exposed areas affected; or requires intermittent systemic immunosuppressive drugs required for a total duration of less than six weeks during the past twelve months.  Id.  In this case, though he is competent to report when his skin rash began, the Board does not find the Veteran's reporting of skin rash to be credible.  In his April 2007 claim, he reported that his skin rash began in June 1991.  Later at the January 2008 VA examination, he however reported that his first skin rash was in 1992.  Moreover, the January 2008 VA examiner noted that the skin rash was not currently present and that thus the total body surface area affected and the exposed body surface area affected were both zero percent.  That examiner also stated that the Veteran only had an outbreak of a skin rash three times since 1992.  In light of this contradictory reporting of when skin symptomatology began, the Board finds that his descriptions as to how widespread his skin rash was in the past are not credible.  For this reason, and in light of the findings on the January 2008 VA examination, the Board finds that the evidence does not establish that his claimed skin rash has manifested to a compensable degree aso as to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 3.317.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his skin rash, claimed as an undiagnosed illness, is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.







Entitlement to service connection for allergic rhinitis, claimed as an undiagnosed illness

Entitlement to service connection for sinusitis, claimed as an undiagnosed illness

Entitlement to service connection for sleep apnea with breathing problems, claimed as an undiagnosed illness, to include as secondary to allergic rhinitis and sinusitis

Entitlement to service connection for chest pains, claimed as an undiagnosed illness

The weight of the evidence is against a finding that the Veteran's complaints of breathing problems other than chest pain since he filed his claim in April 2007 are attributable to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight of the evidence, specifically private treatment records and the January 2008 examination report, shows that allergic rhinitis, sinusitis, and sleep apnea are diagnosed disorders.  Accordingly, there is no basis for his claim that his allergic rhinitis, sinusitis, and sleep apnea are due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the appellant's claimed allergic rhinitis, sinusitis, and sleep apnea have been diagnosed as known disorder, i.e., allergic rhinitis, sinusitis, and sleep apnea and not breathing difficulties due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  


Allergic rhinitis & Sinusitis

At the October 1986 entrance examination, the Veteran stated in the report of medical history that he had had a history of sinusitis and hay fever.  The physician noted the appellant had seasonal hay fever and sinusitis, which were treated with Sudafed.  As noted by the Board in its October 2013 remand, hay fever is a type of allergic rhinitis that occurs at the same time every year.  Dorland's Illustrated Medical Dictionary, page 700 (31st ed.).  Therefore, these claimed disorders were noted at entry.

Because sinusitis and allergic rhinitis were noted on service entrance, the presumption of soundness contained in 38 U.S.C.A. § 1111 does not attach.  See Bagby, 1 Vet. App. at 227.  Accordingly, the next question is whether these disabilities increased in severity in service.

While the Veteran was treated in March and April 1990 for hay fever and recurring sinus congestion, this mere evidence of treatment is insufficient to show that the allergic rhinitis and sinusitis underwent an increase in disability during service as opposed to a mere occurrence of symptomatology.  See Davis, 276 F.3d at 1345.  The January 2008 VA examiner did not diagnosis allergic rhinitis and sinusitis, much less address whether these disorders underwent an increase in disability during service.  There is no other medical evidence of record addressing whether these disorders underwent an increase in disability during service.  The appellant failed to report for the November 2013 VA examination to determine whether the allergic rhinitis and sinusitis underwent an increase in severity during active duty.

As to the specific issue in this case, whether the allergic rhinitis and sinusitis underwent an increase in severity during active duty, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Board again notes that despite the Veteran's background as a drug and alcohol mental health counselor, there is no evidence that he has medical expertise in respiratory disorders.  See Black, 10 Vet. App. at 284.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that his allergic rhinitis and sinusitis underwent an increase in severity during active duty, or that the claimed disorders are otherwise related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Sleep apnea

The Board has reviewed all of the evidence of record, to include service treatment records, VA, and VA treatment records as well as the January 2008 VA examination report.  The weight of the evidence is against findings that that sleep apnea was demonstrated in-service or that there is a nexus between the current diagnosis of sleep apnea and service.

The service treatment records show no diagnoses of sleep apnea and no complaints or findings of sleep disturbance.  At the February 1991 separation examination, the neurological system was normal and the Veteran denied any history of frequent trouble sleeping.  Furthermore, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of frequent trouble sleeping and that the neurological system was normal on examination.

The January 2008 VA general medical examiner diagnosed sleep apnea but did not render an opinion on whether that disorder is related to active service.  Thus, as the Board determined in its October 2013 remand, a VA medical opinion on the etiology of the sleep apnea is necessary.  The Veteran failed to report for the November 2013 VA examination to determine the etiology of the sleep apnea and there is no medical nexus evidence linking the sleep apnea disorder to service.

As for continuity of symptomatology, the Veteran is not claiming that he has had symptoms of sleep apnea continuously since he left active duty in March 1991.  Instead, in his April 2007 claim, he stated that these symptoms began in 1995.

As to the specific issue in this case, the relationship between his sleep apnea and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Veteran is a drug and alcohol mental health counselor but with apparently only an associate degree in criminal justice.  There is no evidence that he has medical expertise in sleep disorders.  See Black, 10 Vet. App. at 284.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his sleep apnea with breathing difficulties, claimed as an undiagnosed illness, is related to service.  Moreover, service connection for sleep apnea secondary to allergic rhinitis and sinusitis must be denied because the Board has denied direct service connection for both allergic rhinitis and sinusitis.  As direct service connection is not warranted for either allergic rhinitis or sinusitis, there is no basis to award service connection for sleep apnea on a secondary basis.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Chest pains

The Board has reviewed all of the evidence of record, to include the service, private, and VA treatment records as well as the January 2008 VA examination report.  The weight of the evidence is against findings that the Veteran has had a chest disorder since he filed his claim in April 2007 or that his chest pain has been manifested to a compensable degree since he filed his claim in April 2007.

The service treatment records show no complaints or findings of chest pain.  At the February 1991 separation examination, the lungs and chest were normal and the Veteran denied any history of pain or pressure in the chest.  Furthermore, the April and December 1990 Naval Reserves examination reports reflect that the claimant denied any history of pain or pressure in the chest and that the lungs and chest were normal on examination.  On the May 1994 dental health questionnaire, he denied any history of angina.

The January 2008 VA examiner did not diagnose a disorder manifested by chest pains or an undiagnosed illness manifested by chest pains.  The appellant failed to report for the November 2013 VA examination to determine whether the chest pain is attributable to a known clinical diagnosis and if a disease or disability is identified, whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service.  There is no other medical evidence showing a diagnosed disorder manifested by chest pains or an undiagnosed illness manifested by chest pains.

As for continuity of symptomatology, the Veteran has provided inconsistent reporting.  While he has not claimed he has had chest pain continuously since he left active duty in March 1991, in his April 2007 claim he stated that these symptoms began in June 1991, several months after separation from active duty.  This reporting of symptomatology is contradicted by his reporting at the December 1991 Naval Reserve examination and on the May 1994 dental health questionnaire that he had not had a history of pain or pressure in the chest or angina.  The Veteran is competent to report this symptomatology and when it began, but the Board does not find him credible.

As to the specific issue in this case, the existence of a diagnosed disorder manifested by chest pain, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4. The Board again notes that despite the Veteran's background as a drug and alcohol mental health counselor, there is no evidence that he has medical expertise in pulmonary disorders.  See Black, 10 Vet. App. at 284.

As to the issue of service connection for chest pain as a manifestation of an undiagnosed illness, the Board again notes the Veteran's contradictory statements as to the date of onset of his pain.  As noted, he reported in 2007 that his pain began in June 1991, even though records dated in 1991 and 1994 specifically show that he denied a history of such pain.  For this reason, the Board concludes that his assertions are not credible, and he is not shown to have manifested chest pains to a compensable degree since separation.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that he has a disorder manifested by chest pains, claimed as an undiagnosed illness.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for a lumbar spine disorder, to include arthritis, degenerative disc disease, and a herniated disc, claimed as an undiagnosed illness, is denied.  

Entitlement to service connection for continuous body aches and joint pains, claimed as an undiagnosed illness, is denied.  

Entitlement to service connection for a gastrointestinal disorder, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for migraine headaches, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for a skin rash, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for allergic rhinitis, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for sinusitis, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for sleep apnea with breathing problems, claimed as an undiagnosed illness, to include as secondary to allergic rhinitis and sinusitis, is denied.





Entitlement to service connection for chest pains, claimed as an undiagnosed illness, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


